Case: 4:17-cv-02455-CDP Doc. #: 120 Filed: 03/08/19 Page: 1 of 2 PageID #: 1506



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

  MALEEHA AHMAD, et al.,                        )
                                                )
         Plaintiffs,                            )
                                                )
  v.                                            )       Case No. 4:17-CV-2455 CDP
                                                )
  CITY OF ST. LOUIS,                            )
                                                )
         Defendant.                             )

       MOTION FOR PROTECTIVE ORDER PRECLUDING DEPOSITIONS OF
                  WILLIAM OLSTEN AND JEREMY DAVIS

         Pursuant to F.R.Civ.P. 26(c)(1), defendant respectfully moves the Court to enter

  its order precluding the noticed depositions of William Olsten and Jeremy Davis.

  Defendant files a memorandum in support of this motion concurrently herewith.

  Pursuant to Rule 26(c)(1) and Local Rule 37-3.04(A), undersigned counsel states that he

  has conferred in person and via e-mail with counsel for plaintiffs, Anthony Rothert, in

  good faith on March 6 and 7, 2019, at various times (including in person at

  approximately 3 p.m. on March 7) in a good faith effort to resolve the dispute, but

  counsel have been unable to reach agreement as to deponents Olsten and Davis.

         WHEREFORE, defendant prays that the Court order that the depositions of

  Messrs. Olsten and Davis not take place unless and until they are first deposed in damage

  suits now pending against them arising out of events that are the subject of plaintiffs'

  claims herein, or until they are dismissed from such actions if that occurs prior to the

  discovery deadline herein.

                                                Respectfully submitted,

                                                JULIAN L. BUSH
Case: 4:17-cv-02455-CDP Doc. #: 120 Filed: 03/08/19 Page: 2 of 2 PageID #: 1507



                                       CITY COUNSELOR

                                       /s/ Robert H. Dierker
                                       Robert H. Dierker 23671MO
                                       Associate City Counselor
                                       dierkerr@stlouis-mo.gov
                                       Abby Duncan 67766MO
                                       Assistant City Counselor
                                       Meghan Bruyns 69987MO
                                       Assistant City Counselor
                                       Amy Raimondo 71291MO
                                       Assistant City Counselor
                                       1200 Market St.
                                       City Hall, Rm 314
                                       St. Louis, MO 63103
                                       314-622-3361
                                       Fax 314-622-4956




                                      2
